Citation Nr: 1523848	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel








INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.  

The Veteran died on February [redacted], 2013.  Appellant is the Veteran's sister-in-law who assumed financial responsibility for payment of the Veteran's burial costs.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision of June 2013 of Agency of Original Jurisdiction (AOJ) of the Department of Veterans Affairs (VA) Milwaukee Pension Center which denied entitlement to burial benefits.  


FINDINGS OF FACT

1.  The Veteran died in February 2013.  At the time of his death, the Veteran was not service connected for any disease or disability. 

2.  The Veteran's death occurred at a private hospital facility, and there is no evidence that he died during or following transportation from a VA facility. 

3.  At the time of his death, the Veteran was not in receipt of VA disability compensation or pension, nor has it been suggested that, for the receipt of military retirement pay, he would have been in receipt of compensation. 

4.  At the time of his death, the Veteran had no pending claims for VA disability compensation of pension.
 
5.  The Veteran did serve during a period of wartime, the Korean War; however his body is not being held by a State.

6.  Appellant, who is the Veteran's sister-in-law, paid for the Veteran's funeral and burial, which was performed by a private funeral home facility.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits have not been met either under the old or new criteria in effect during the pendency of this claim.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014); 38 C.F.R. §§ 3.1600-3.1612 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The resolution of the issue here, however, is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA service-connected burial benefits.  As such, the VCAA is inapplicable with respect to this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason, 16 Vet. App. at 129 ; VAOPGCPREC 5-2004 (June 23, 2004).

II. Entitlement to Burial Benefits 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.  Further, on her February 2013 claim for burial benefits, the appellant indicated that the Veteran's death was not service-connected.  There is also no evidence suggesting a link between the Veteran's death and his active service.  Thus, only the nonservice-connected burial benefits regulations are for potential application, and service-connected burial benefits are not warranted. 

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2013).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c) (2013).  Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. 

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2014). 

The facts of this case are not in dispute.  The Veteran died on February [redacted], 2013, at Mount Carmel East Hospital in Columbus, Ohio.  His death certificate lists his immediate cause of death as end stage kidney disease, with contributing causes of chronic obstructive pulmonary disease (COPD), pulmonary hypertension and lung cancer.  His body was released to a private funeral home and the Appellant assumed financial responsibility for the cost of services.  There is no record of the Veteran ever having been in receipt of VA benefits, no evidence of a pending claim for VA benefits prior to his death, nor is he shown to have ever been entered in the VA Healthcare system.   

At the time of his death, the Veteran was not in receipt of pension or compensation, he did not have a claim for benefits pending, and his body was not held by a state due to a lack of next of kin.  There is also no evidence that the Veteran would have been receiving disability compensation but for the receipt of military retired pay.  Accordingly, non-service connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits, and because the Veteran did not have a claim pending at the time of his death.  Although Veteran is noted to have served during a period of war, the Korean War specifically, there is no evidence that his body was held by a State, this fact alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b) (2013).

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 3.1705(b) (2014).

As there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, burial benefits are also not warranted under 38 C.F.R. § 3.1605(a) (2013), or 38 C.F.R. § 3.1706 (2014).

The Appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600(f)(1) (2013); 38 C.F.R. § 3.1707 (2014).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted. 

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.
ORDER

Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


